CLEVENGER, Circuit Judge.

ORDER

James R. Hite submits a motion for leave to proceed in forma pauperis and a Fed. Cir. R. 15(c) statement concerning discrimination. We treat Hite’s submissions as a motion for reconsideration of the court’s August 9, 2005 order dismissing his appeal for failure to pay the filing fee and submit a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Hite’s motion for leave to proceed in forma pauperis is granted.
(2) Hite’s motion for reconsideration is granted.
(3) The August 9, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(4) The United States Postal Service’s brief is due within 21 days of the date of filing of this order.